—Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered April 20, 1994, convicting him of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his guilt was not proven beyond a reasonable doubt because the testimony of the People’s witnesses was contradictory and unbelievable. Viewing the evidence in the light most favorable to the People, we find that the evidence was legally sufficient to support the conviction (see, People v Contes, 60 NY2d 620). Resolution of issues of credibility and the weight to be accorded the evidence presented are primarily to be determined by the jury which,saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). We are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or are without merit. Miller, J. P., Sullivan, Santucci and Joy, JJ., concur.